Case: 2:20-cr-00147-MHW-NMK Doc #: 49 Filed: 02/02/21 Page: 1 of 1 PAGEID #: 134




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 United States of America,

       V.                                         Case No. 2:20-cr-147(1)

                                                  Judge Michael H. Watson
 Desjuan M.J. Scott,

                                     ORDER

       There being no objections, the Court hereby adopts the Report and

 Recommendation of the Magistrate Judge, EOF No. 45, that Defendant's guilty

 plea be accepted. The Court accepts Defendant's plea of guilty to Count 2 of

the Superseding Indictment, and he is hereby adjudged guilty on that count.

The Court will defer the decision of whether to accept the plea agreement until

the sentencing hearing.

       IT IS SO ORDERED.




                                       IICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
